Citation Nr: 1540056	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  04-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to August 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2004, October 2008, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Regarding the right knee, in relevant part, in January 2004 the RO denied the Veteran's claim for the assignment of a rating in excess of 10 percent for a right knee disability (right knee sprain).  The Veteran disagreed and perfected the appeal.  In May 2008 the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the parties (the Veteran and the VA Secretary) filed a joint motion to vacate and remand the Board decision.  A December 2008 Court Order granted the motion.  

In September 2009, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for the right knee disability for further development.  The matter was remanded again in January 2012 for a hearing request.  The Veteran withdrew the hearing request in March 2012, however.  The matter was again transferred to the Board.  In August 2012, the Board denied the increased rating claim.  The Veteran did not appeal.  Therefore, that issue has been resolved and is no longer on appeal.  

In an October 2008 decision, the RO found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left knee disability.  The July 2010 RO decision denied the Veteran's TDIU claim.  The Veteran appealed the RO denials.  In January 2012, the Board remanded the matter for due process considerations, which the Veteran later withdrew.  In August 2012, the Board reopened and remanded the issue of entitlement to service connection for a left knee disability, and remanded the issue of entitlement to a TDIU.  The issues were again remanded by the Board in November 2013.  

Given the above-discussed procedural development, the issues have been characterized to comport with the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's current left knee disability began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected right knee disability.  

2.  The Veteran's service-connected disabilities are a low back disability (musculoligamentous strain of the lumbar spine, with degenerative disc disease) (rated 40 percent), and a right knee disability (right knee sprain) (rated 10 percent).  The combined disability rating is 50 percent.  

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

September 2008 and April 2010 letters satisfied the duty to notify provisions for the claims for service connection for a left knee disability, to include as secondary to a service-connected right knee disability, and for a TDIU.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The Veteran was provided with VA examinations in July 2006, May 2010, February 2013, with a February 2013 addendum, as well as in April 2013 and December 2013.  The April 2013 and December 2013 examination reports are sufficient to decide the left knee and TDIU claims.  The 2013 medical opinions were based on consideration of the Veteran's prior medical history and examinations, and clinical findings associated with the disorders.  Additionally, the opinions are set forth in sufficient detail and contain reasoned explanations so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.  

II. Analysis

A. Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is within the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran is service-connected for a right knee disability.  He is also service-connected for a low back disability.  The Veteran contends that he has a left knee disability that is related to service, or, more specifically, that is related to his service-connected right knee disability.  The Veteran specifically maintains that his left knee disability was caused by having to bear more weight on his left knee as a result of his service-connected right knee disability.  

The Veteran has been afforded several VA examinations, to include an addendum opinion, that address the etiology of his left knee disability.  The July 2006 VA orthopedic examination report; May 2010 VA general medical examination report; February 2013 addendum to the February 2013 VA back conditions examination report; April 2013 VA knee and lower leg conditions examination report; and December 2013 VA knee and lower leg examination report, all include essentially negative opinions.  

As to the July 2006 VA orthopedic examination report, the examiner indicated that that it was less likely than not that the Veteran's left knee strain was secondary to the service-connected right knee disability.  The examiner did not provide any rationale for his opinion that the Veteran's left knee strain was not secondary to his service-connected right knee disability.  Additionally, the examiner did not specifically address whether the Veteran's service-connected right knee disability aggravated his left knee disability.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (the Court vacated a Board decision where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).  

On May 2010 VA general medical examination, the impression was left knee on the job injury with a likely meniscus tear, and chondromalacia of both knees with chronic knee pain.  The examiner did not provide much in the way of a rationale for the conclusion and did not address whether the Veteran's left knee disability was caused by or aggravated by his service-connected right knee disability.  See also El-Amin v. Shinseki, 26 Vet. App. at 136.  

In a February 2013 addendum to a February 2013 VA back examination report, a VA examiner indicated that there was nothing in the Veteran's service treatment records about a left knee condition while he was in the military, so his left knee condition was less likely as not related to his military service.  The examiner added that the Veteran's left knee condition was also not aggravated by his August 1982 right knee abrasion.  The examiner stated that there was a lack of evidence in the Veteran's service treatment records and the Veteran did have an on the job injury to the left knee, but that it was not related to his military service.  Again, a rationale for the opinion that the Veteran's service-connected right knee disability did not aggravate his left knee disability, was not provided.  Additionally, the examiner appeared to solely refer to a right knee abrasion in August 1982, rather than to the Veteran's current service-connected right knee disability.  

Based on the aforementioned, the Board finds that the opinions provided in the July 2006, May 2010, and February 2013 addendum are of little probative value.  

The record also contains an April 2013 VA knee and lower leg examination report.  After reviewing the Veteran's history and examining him, the examiner found that it was less likely as not that the Veteran's current left knee condition was caused by, or the result of, his military service.  The examiner stated that he found no service treatment records referring to a left knee condition in the Veteran's claims file; that the Veteran had no memory of any significant left knee injuries while on active service; that an Army Reserve examination in December 1984 showed no problems with either knee; and that the Veteran's history did not support a service-connected left knee condition.  The examiner also commented that it was less likely as not that the Veteran's left knee condition was caused by, aggravated by, or the result of, his service-connected right knee condition.  The examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that chronic left knee strain could be caused by, or aggravated by, a similar right knee condition and that the Veteran's gait was biometrically normal and that such indicated that he did not bear more weight on the left knee as a result of the service-connected right knee disability.  

The examiner also stated that the Veteran had a significant injury to his left knee in 2003 at the time of the onset of his left knee pain.  The examiner indicated that the Veteran had no history of any left knee conditions prior to that injury.  The examiner maintained that it was more likely than not that the current left knee condition was the result of the 2003 left knee injury, which was documented in follow-up notes at a VA facility in 2004.  

The Board observes that although the examiner referred to a 2003 injury, the evidence of records refers to other possible prior left knee problems.  For example, a November 1999 report from the University of Texas Health Center at Tyler, Texas, noted that the Veteran was seen for complaints including leg pain.  The Veteran reported that he had left knee swelling for one week.  The assessment, at that time, included knee pain.  In a December 1999 statement, the Veteran specifically stated that his knees would swell and hurt.  

The Board notes, however, that in a December 2013 VA knee and lower leg examination, the examiner addressed the possibility of a prior left knee injury.  The examiner commented that there was no change in his previous opinions with regard to the Veteran's left knee condition based on his history.  Even if the injury occurred in 1999, it was over ten years after the Veteran's discharge from service and was based on a new injury which occurred during the Veteran's work in the Federal Express warehouse which occurred either in 1999 or 2003.  

The VA examiner, who performed the April 2013 and December 2013 VA knee and lower leg examinations, addressed both direct and secondary service connection for the Veteran's left knee disability, addressed whether the Veteran's service-connected right knee disability aggravated his left knee disability, and provided cogent rationales for his opinions.  The Board finds that his opinions are the most probative evidence of record in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  The Veteran's attorney has asserted that the VA examiner, pursuant to the December 2013 VA examination, failed to address whether the Veteran's left knee disability was aggravated by his left knee disability.  However, the examiner specifically stated that there was no change in his previous opinions in April 2013, which did address aggravation.  

In this case, the probative medical evidence does not suggest that the Veteran's current left knee disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his current left knee disability began years after his period of service, without relationship to any incident of service.  Additionally, the probative medical evidence fails to indicate that the Veteran's current left knee disability was caused or worsened by his service-connected right knee disabilities.  

The Veteran has asserted that his claimed left knee disability had its onset during his period of service, or is related to his service-connected right knee disability.  Although the Veteran is competent to report that he had left knee symptoms during service or since service, he is not competent to diagnose his claimed left knee disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide a medical nexus, and his lay assertions do not constitute probative evidence as to either a diagnosis or a nexus.  The complexity of the issue at hand requires medical expertise and the probative evidence contains a medical opinion from a medical professional that has not related the Veteran's left knee disability to service, or to any service-connected disability, specifically the right knee disability.  

The preponderance of the evidence is against the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service-connected disabilities are a low back disability (musculoligamentous strain of the lumbar spine, with degenerative disc disease) (rated 40 percent), and a right knee disability (right knee sprain) (rated 10 percent).  The combined disability rating is 50 percent.  He therefore does not satisfy the percentage rating standards for a TDIU under 38 C.F.R. § 4.16(a).  

Therefore, this claim must be addressed on an extraschedular basis under 38 C.F.R. § 4.16(b).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).  
In this regard, the evidence does not demonstrate that the Veteran's service-connected right knee disability and low back disability render him unable to secure and follow a substantially gainful occupation.  

The record reveals that the Veteran completed four years of high school and that his most recent occupation was as a mail handler at Federal Express.  He reports that he last worked full-time in 2007.  The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting service connection.  

Records from the Social Security Administration indicate that the Veteran was not receiving disability compensation.  A February 2010 Notice of Decision indicated that the Veteran had not been under a disability since August 2008, the date his application was filed.  

On May 2010 VA orthopedic examination report, the Veteran reported that he was a disabled commercial mail and package delivery worker.  He indicated that he was unemployed due to his right knee and low back conditions and that he was not seeking employment.  He stated that he was limited in his ability to be able to walk long distances.  The diagnoses were chondromalacia of the right knee, with a normal right knee examination, and lower lumbar spine disc protrusions with no sign of spinal stenosis or foraminal narrowing.  

May 2010 VA general medical examination revealed that the Veteran reported that he was a disabled commercial mail and package delivery worker.  He indicated that he was unemployed due to his right knee and low back conditions and that he was not seeking employment.  He stated that he last worked for Federal Express in September 2008.  The impression included a left knee on the job injury with a likely meniscus tear and chondromalacia of both knee with chronic knee pain.  The examiner commented that the Veteran was unemployable at any job requiring moderate to heavy labor such as his job with Federal Express.  

On February 2013 VA back examination, the Veteran complained that because of his low back disability, he had discomfort and stiffness with frequent bending, lifting, and carrying.  He denied that he had numbness, tingling, radiation, or bowel or bladder incontinence.  The Veteran indicated that he last worked for Federal Express as a package and mail handler in 2008, and that he stopped working because of a left knee injury.  He indicated that his back pain was aggravated by working at Federal Express, but he denied that it caused him to stop working.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  The examiner commented that the Veteran's lumbar degenerative joint disease would limit him from jobs requiring frequent and repetitive lifting, carrying, and bending.  The examiner stated that there would be no limitations to most sedentary work.  

On April 2013 knee and leg examination, the Veteran reported that he had worked primarily as a mechanic, with his last two jobs involving working as a warehouseman.  The diagnoses were chronic left knee strain and chronic right knee strain.  The examiner reported that the Veteran was unable to stand or walk for prolonged periods, and that he was also unable to repetitively squat or kneel.  The examiner commented that the Veteran was able to engage in sedentary employment such as a customer service representative.  It was noted that the Veteran's primary training was in mechanics and warehouse work, and that he was unable to engage in those occupations at the present time due to his right knee condition.  

On December 2013 VA back examination, the Veteran reported that he had not worked since he had an injury to his left knee at Federal Express in 1999, at which time his chronic daily lumbar pain occurred.  He stated that he was able to handle activities of daily living and minor jobs around the house, such as mowing the lawn, but that he would have pain with such activities.  The diagnosis was chronic lumbar degenerative disease.  The examiner indicated that the Veteran's low back disability impacted his ability to work.  The Veteran was able to engage in light manual labor and in sedentary employment.  

December 2013 VA knee and lower leg examination set forth diagnoses of chronic right knee strain (service-connected) and chronic left knee strain secondary to a work-related injury.  The examiner indicated that the Veteran was unable to engage in heavy manual labor or in squatting and kneeling repeatedly.  The examiner maintained that the Veteran was able to engage in sedentary employment.  It was noted that the Veteran's normal work had been in mechanics and in warehouse work, and that such occupations were precluded by his service-connected conditions.  The examiner commented that the Veteran was able to engage in sedentary work such as sales; telephone work such as a customer service representative; and technical support, none of which required a higher education.  

The Board finds that the limitations imposed by the Veteran's service-connected right knee disability and a low back disability do not preclude his performance of substantially gainful employment.  The Board observes that VA examiners have indicated that the Veteran is unable to perform heavy or moderate labor.  However, there is no competent evidence that the Veteran is unable to maintain substantially gainful employment due to the severity of his service-connected disabilities.  In fact, VA examiners in February 2013, April 2013, and December 2013, all indicated that the Veteran could perform sedentary employment.  The examiner, pursuant to the December 2013 VA knee and leg conditions examination report, specifically indicated that the Veteran was able to engage in sedentary work such as sales; telephone work such as a customer service representative; and technical support, none of which required a higher education.  

The Board observes that nonservice-connected disorders may not be considered in support of a claim for a TDIU rating.  38 C.F.R. § 4.19.  

In the absence of evidence that the Veteran's service-connected disabilities alone render him unemployable, referral of the case to the Director of Compensation and Pension service for consideration of a TDIU rating on an extraschedular basis is not warranted.  As the preponderance of the evidence is against the claim for a TDIU rating, the benefit-of-the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.  

A TDIU is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


